Case 1:17-cv-00205-CFC Document 181 Filed 12/28/18 Page 1 of 2 PageID #: 3584




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

OREXO AB and OREXO US, INC.,       )
                                   )
                 Plaintiffs,       )
                                   )
           v.                      )                     C.A. No. 17-205-CFC
                                   )
ACTAVIS ELIZABETH LLC, ACTAVIS     )
PHARMA, INC., TEVA PHARMACEUTICALS )
USA, INC., and TEVA PHARMACEUTICAL )
INDUSTRIES, LTD.,                  )
                                   )
     Defendants.                   )

DEFENDANTS’ MOTION TO EXCLUDE THE EXPERT TESTIMONY OF
    DRS. VELLTURO, FLEISCHER, MATHIOWITZ, AND DAVIES

      Pursuant to Federal Rule of Evidence 702, Defendants respectfully request the

exclusion of the expert testimony of Drs. Vellturo, Fleischer, Mathiowitz, and

Davies for the reasons set forth in Defendants’ Opening Brief in Support of their

Motion to Exclude the Expert Testimony of Drs. Vellturo, Fleischer, Mathiowitz,

and Davies, submitted contemporaneously herewith.

                                      Respectfully submitted,

Dated: December 28, 2018              PHILLIPS, GOLDMAN, MCLAUGHLIN,
                                      & HALL, P.A.
Of Counsel:
                                      /s/ John C. Phillips, Jr.
George C. Lombardi                    John C. Phillips, Jr. (#110)
Michael K. Nutter                     David A. Bilson (#4986)
Ivan M. Poullaos                      1200 North Broom Street
Brian J. Nisbet                       Wilmington, DE 19806-4204
WINSTON & STRAWN LLP                  Tel: (302) 655-4200
Case 1:17-cv-00205-CFC Document 181 Filed 12/28/18 Page 2 of 2 PageID #: 3585




35 West Wacker Drive               Fax: (302) 655-4210
Chicago, Illinois 60601            jcp@pgmhlaw.com
Tel: (312) 558-5600                dab@pgmhlaw.com
Fax: (312) 558-5700
                                   Attorneys for Defendants
